872 F.2d 419Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cephas J. SWEET, Plaintiff-Appellant,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-2913.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1989.Decided March 14, 1989.Rehearing and Rehearing In Banc Denied April 5, 1989.

Cephas J. Sweet, appellant pro se.
Stephen Matthew Schenning, Office of the United States Attorney, Richard M. Friedman, United States Department of Health & Human Services, for appellee.
Before DONALD RUSSELL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Cephas J. Sweet appeals from the district court's decision dismissing his claim in part and denying relief in part based on his claims of employment discrimination in his termination from employment at the Department of Health and Human Services.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sweet v. Department of Health and Human Services, C/A No. 86-3722 (D.Md. Aug. 5, 1988).  We deny Sweet's motion for appointment of counsel and grant appellee's motion to strike Sweet's affidavit and his attorney's certificate as irrelevant.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
AFFIRMED.